Citation Nr: 1815373	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  14-20 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 



INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967.  His service included a tour of duty in Vietnam and his military occupational specialty was that of a fire crewman.  His awards and decorations include the Combat Infantryman Badge and the Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDING OF FACT

The Veteran is not shown to have PTSD or to have had such disability at any point during the appeal period.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304(f) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.

There are particular requirements for establishing entitlement to service connection for PTSD in 38 C.F.R. § 3.304 (f) that are separate from those discussed above for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010). 

Entitlement to service connection for PTSD in particular requires:  (1) medical evidence diagnosing PTSD that conforms to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5), and is supported by the findings on the examination report; (2) a link between current symptoms and an in-service stressor, as established by medical evidence; and (3) credible supporting evidence that the claimed in-service stressor occurred. 
38 C.F.R. §§ 3.304 (f), 4.125(a).

Effective March 19, 2015, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replace them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The provisions of the final rule apply to all applications for benefits that are received by VA or that were pending before the Agency of Original Jurisdiction on or after August 4, 2014.  The provisions of this final rule do not apply to claims that were pending before the Board (i.e., certified for appeal to the Board before August 4, 2014), the Court, or the United States Court of Appeals for the Federal Circuit (Federal Circuit) on August 4, 2014, even if such claims are subsequently remanded to the AOJ.  As the Veteran's case was certified to the Board in December 2017, the DSM-5 applies. 

The Veteran contends that he has PTSD as the result of combat-related stressors from his service in Vietnam.  In terms of stressors, the Veteran admitted at a VA PTSD examination in August 2010 to experiencing "fatigue and blood and the odor of death flesh" in Vietnam.  He also reported being fearful when his squad approached an area where soldiers had previously been killed.  He added that during a period that he was seeking medical attention for a combat-related injury, he learned that all but one of the soldiers in his squad had been killed.  In short, the evidence clearly shows that he was engaged in combat with the enemy during his service in Vietnam as a fire crewman and thus his combat stressors are not at issue. 

What is at issue is a diagnosis of PTSD.  In this regard, the Veteran reported at the August 2010 VA examination that his only psychiatric symptom was short term memory loss.  He said that he began experiencing this symptom approximately one year after the death of his wife, in 2007.  Although he initially denied experiencing a traumatic event in service at this examination, he later admitted to the stressors outlined above.  After evaluating the Veteran, the examiner found that he did not meet the full criteria for PTSD.  He explained that this was due to the Veteran lacking a symptom of re-experiencing, although he noted that other symptoms had been present.  He also pointed out that the Veteran reportedly did not see several symptoms as significant problems which eliminated his meeting criteria based on avoidance and arousal symptoms.  The examiner concluded by reporting that the Veteran had no diagnosis on Axis 1.  There are no contrary medical opinions on file.  

The only other medical evidence on file consists of VA outpatient records dated from 2006 to 2010.  These records are devoid of psychiatric complaints or findings and are consistent with the Veteran's report at the August 2010 VA examination that he had not received any inpatient or outpatient psychiatric care.  Moreover, these records contain a special registry Agent Orange examination report dated in June 2010 that is negative for certain psychiatric disorders including PTSD and nightmares.  

The Board has considered the Veteran's own assertions that he has PTSD related to service and he is certainly competent to report his symptoms.  As noted, such symptoms in this case consist of short term memory loss.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, the VA examiner in providing the requested medical opinion in August 2010 used his expertise in reviewing the facts of this case and determined that no current PTSD was present.  As such, the Board finds this opinion to be more probative of the issue. 

Thus, on this record, the medical evidence outweighs the lay evidence.  Cf. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (threshold considerations in weighing the probative value of medical opinions include the qualifications of the person opining, and most of the probative value from such opinions come from their reasoning). 

In sum, the most probative and credible evidence establishes that the Veteran does not have PTSD.  Where the evidence establishes that a Veteran does not currently have a disorder and has not had such a disorder at any point during the duration of the appeal for which service connection is sought, service connection is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  In the absence of a current disability, the other elements of service connection need not be addressed and the claim must be denied.  38 C.F.R. § 3.304 (f).


ORDER

Service connection for PTSD is denied.




____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


